DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the invention falls in one of the four statutory categories of invention.  Claim 1 is directed to a lottery ticket with various items thereon (e.g., identifiers, partial images, etc.).  Claim 1 therefore amounts to a mere arrangement of printed matter which is not directed to one of the statutory categories of invention.  See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969).  To the extent that claim 1 encompasses an article of manufacture, the invention is still found to be ineligible as drawn to an abstract idea without something more for reasons explained below.  Claims 2-13 are directed to a system (i.e., apparatus) and claims 14-17 are directed to a method (i.e., process) and therefore are directed to one of the statutory categories.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. Diamond v. Chakrabarty, 447 U.S. at 309 (1980). 
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, the “present invention relates to a lottery ticket,” and further seeks to “encourage more people to purchase lottery tickets” (p. 1).  Claims 1-17 are directed to a lottery ticket, gaming system, and 
a method of exchanging financial obligations (e.g., a lottery game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game and/or trading or exchanging of lottery tickets) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016)(cert denied), and In re Marco Guldenaar (Fed. Cir. 2018);
a fundamental economic practice (e.g., rules for conducting a lottery game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar;
a method of managing a game (e.g., a lottery game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or
a method of organizing human activities (e.g., providing a lottery game and allowing trading of lottery tickets) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
Smith and Alice).  Based on the reasoning in Smith, the recited steps of conducting a lottery game is similar to the “fundamental economic practice” of wagering.  In re Marco Guldenaar reached conclusions similar to those of Smith, but further noted that printed matter has generally been found to fall outside the scope of §101.  Citing Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prod., the Marco Guldenaar court stated that claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter.  The Examiner finds that the markings on a lottery ticket, whether physical or virtual, amounts to printed matter “similar to the markings on a typical die or a deck of cards” (Marco Guldenaar).  
More specifically, the claims do not provide evidence of a functional relationship between the printed indicia and the ticket substrate.  According to MPEP 2111.05, where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.  Even assuming arguendo that there is a functional relationship between the printed matter and the substrate, MPEP 2111.05 states that the functional relationship between the printed matter and the substrate must be new and nonobvious.  The claims do not provide any indication of what relationship might exist between the partial images and the ticket substrate.  It is clear that the partial images might be combined to make a complete 
The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of a similar lottery game.  Finally, the claimed steps require a player to follow rules for the lottery game in order to win the game, as well as allow players to trade lottery entries.  Such transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Therefore, the claims are directed to the judicially recognized exception of 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The claimed invention further encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a ticket, a gaming system, at least one server comprising machine readable instructions, an implied desktop or handheld computer, and an implied network to provide trading communications.  Note that not all claims encompass these features.  For instance, claim 14 is directed purely to a method employing the lottery tickets.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  These features do not meaningfully limit the abstract idea because they encompass only generic computer implementation.  
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art.  For instance, the lottery tickets are conventional and well-known, and the computer components (e.g., server, handheld computer, desktop computer) are conventional and well-known.  None of the remaining components amount to significantly more than the Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0202573 to Stanek et al. (hereinafter Stanek) in view of US 8,313,371 to Luciano et al. (hereinafter Luciano).
Regarding claims 1, 2, 14, and 16, Stanek teaches a gaming system and method comprising:
at least one server (e.g., a lottery’s central site system; see at least par. 28) comprising machine readable instructions including:
a ticketing module for providing a lottery ticket (e.g., programming within the lottery’s central site system; see at least par. 28) for participation in a lottery draw, the lottery ticket comprising:

at least one edge (e.g., Fig. 1 and 20); 
indicia, in the form of a plurality of numbers, for selection by a player to participate in the lottery draw (e.g., Pick 3, Pick 5, and Powerball games described in at least par. 29); and
a matching identifier, in the form of a first portion of a complete and isolated  image (e.g., a subset of indicia) for matching with another identifier (e.g., a subset of indicia on additional tickets in a chain; see par. 16) in the form of a second portion of the image of one or more other lottery tickets, associated with a second chance draw, the first portion of the image including at least one edge that overlaps at least a portion of the at least one edge of the body (see at least Fig. 20 showing puzzle pieces fitting together);
wherein the complete and isolated image forms a winning combination of tickets (e.g., “The associated digital indicia from additional tickets in a chain may be combined with the field of digital indicia from the original ticket to increase the chance for additional matches” in par. 16, the complete image being e.g., a complete set of winning indicia). 
Stanek further recognizes that it was known in the art to provide the opportunity for players to enter tickets into a second chance drawing, including drawings for prizes resulting from non-winning experiences based on the sale of a regular lottery ticket (par. 6).  Stanek notes certain shortcomings of second chance drawings, including that they “usually involve prizes of a minor nature compared to the main games” and may have little entertainment value (par. 7).  However, Stanek does not go so far as to teach 
While Stanek teaches or suggests the invention discussed above, including a plurality of puzzle pieces fitting together to form a complete image (see Fig. 20), these puzzle pieces are discussed as virtual puzzle pieces (see par. 82).  As such, the Stanek reference does not clearly provide for the claimed body including at least one edge and the claimed the at least one edge of the first portion of the image being alignable with at least one corresponding edge of the second portion of the image of at least the one or more other lottery tickets to form the complete and isolated image.
In a related disclosure, Luciano teaches a method and apparatus for awarding component prizes in a gaming environment.  More particularly, Luciano teaches a plurality of tickets or vouchers representing a component game piece rendered in a graphical format, such that the prize to be won is divided into components (see the at least one edge of the first portion of the image being alignable with at least one corresponding edge of the second portion of the image of at least the one or more other lottery tickets to form the complete and isolated image, as taught by Luciano, in order to provide “much visual excitement” to players as is beneficially taught by Luciano.
Regarding claim 3, Stanek teaches wherein the ticketing module generates a digital representation of a lottery ticket suitable for display on a desktop or handheld computer (e.g., displayed on a smart phone; see par. 64).
Regarding claim 4, Stanek teaches wherein the machine readable instructions further comprise a lottery module for determining whether at least the first lottery ticket is a winning lottery ticket based on a plurality of numbers selected by a player (e.g., Pick 3, Pick 5, and Powerball games described in at least par. 29).
Regarding claim 5, Stanek teaches wherein the machine readable instructions 
Regarding claim 6, Stanek teaches wherein the matching module determines that there is a winning combination of lottery tickets if the respective identifiers of lottery tickets collected by the player meet a one or more predetermined criteria (e.g., “The associated digital indicia from additional tickets in a chain may be combined with the field of digital indicia from the original ticket to increase the chance for additional matches” in par. 16).
Regarding claim 7, Stanek teaches wherein the matching module determines that there is a winning combination of lottery tickets if a predetermined number of lottery tickets including a same identifier are collected by the player (e.g., the additional matches discussed above).
Regarding claims 8 and 15, Stanek in combination with Luciano teaches wherein the matching module determines that there is a winning combination of lottery tickets if the respective identifiers of lottery tickets collected by the player can be pieced together (e.g., with subsets of indicia, such as puzzle pieces in par. 85) to form a complete image (e.g., a complete set of winning indicia, such as a complete puzzle in par. 85).  See also Luciano teachings discussed with respect to claim 1 above.
Regarding claim 9, Stanek teaches wherein the machine readable instructions further comprise a search module for enabling a player to search for one or more lottery tickets that the player wishes to collect (e.g., by searching a specified Internet site for 
Regarding claim 10, Stanek teaches wherein the search module searches other player’s lottery tickets for the one or more lottery tickets that the player wishes to collect (e.g., by accessing pieces held by friends via social media websites; see at least par. 88).
Regarding claim 11, Stanek teaches wherein the search module locates the one or more lottery tickets that the player wishes to collect and their respective owners (e.g., using an Internet lottery site to find possible additional matching symbols in at least par. 80).
Regarding claim 12, Stanek teaches wherein the machine readable instructions further comprise a trading module for enabling different players to trade their lottery cards (see at least pars. 14, 24, and 93 discussing swapping/trading of game tokens between consumers).
Regarding claim 13, Stanek teaches wherein the machine readable instructions further comprise a notifications module for sending notifications to a player, the notifications module being configured to notify the player of any one or more of the following: a winning combination of lottery cards, cards which the player must collect to form the winning combination, when a card that the player wishes to collect has been found, when another player has accepted a trade, when a trade of one or more lottery tickets between the player and one or more other players has been completed, and when the player strikes a win (e.g., all registered participants may receive a notification that a puzzle was completed and that they have won a prize; see par. 85).
Regarding claim 17, Stanek teaches prior to the step of determining (whether the .
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.  
Applicant addresses the grounds of rejection under §101 on pages 7-14.  More particularly, Applicant asserts that the claimed lottery ticket is “a physically manufactured thing, comprising a body with at least one edge, indicia, an identifier comprising an image with a portion that overlaps at least a portion of the at least one edge, the at least one edge of the first portion of the image being alignable with at least one corresponding edge of the second portion of the image. The recitation of a lottery ticket with a body and an edge is enough to place the claims squarely in the category of an article of manufacture; the fact that the claims also recite indicia, an identifier and an image does not change the fundamental nature of the claims as structural or physical.”  
The Examiner respectfully notes that all of these things could be said for any piece of paper printed with indicia.  The paper was manufactured, it is physical, it has edges, and even if there is an arrangement of printed matter that was mechanically printed on the paper, this does not change the fact that the finished product is merely information on a substrate.  Absent any new and nonobvious relationship between the printed matter and the substrate, this amounts to nonstatutory subject matter.  The Examiner recognizes that the tickets may be arranged in such a way that their partial images combine to form a complete image.  That is true of a jigsaw puzzle or similar 
Applicant asserts on pages 8-9 that because the claims include certain physical limitations, such as an apparatus, system or article of manufacture, the claims cannot be directed to abstract ideas.  The Examiner respectfully directs Applicant to more carefully consider the Alice decision because it very clearly refutes Applicant’s position.  
While Applicant makes several unfounded attacks on the grounds of rejection, Applicant does not appear to ever address the merits of the rejection.  For instance, Applicant fails to address the comparison of claims to Federal Circuit and Supreme Court precedents.  Applicant fails to adequately explain why a lottery would not be a fundamental economic principle or practice.  Indeed, the Interim Guidance has been clear that the term “fundamental” does not necessarily mean old and well-known.  The courts have repeatedly found that a new abstract idea is still an abstract idea.  Applicant fails to acknowledge that wagering games were considered abstract ideas in at least the Smith and Marco Guldenaar decisions.  Applicant fails to acknowledge that the claims in at least Smith were considered novel, but that they were still found to be ineligible abstract ideas.  Applicant asserts that the claims do not recite managing personal behavior or interactions between people “because of the structural relationships that are core to the claims” (p. 11).  It is not clear why the use of any structural relationship would change the fact that the invention is directed to a way of conducting a lottery, which is a game played between people (i.e., players and game providers).
AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1064 (Fed. Cir. 2010) (referencing In re Chatfield, 545 F.2d 152, 157 (CCPA 1976)).  Here, the markings on the tickets merely convey information about the types of awards that may be won depending on the ticket alone or in combination with other tickets.  On this point, the courts have been clear that “[i]nformation as such is an intangible” and that displaying information, “without more ... is abstract.” Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353, 1354 (Fed. Cir. 2016); see also Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
The remaining arguments directed primarily to Step 2B have been considered, but they are found unpersuasive for the same reasons discussed hereinabove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715